In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Estimate of the City of New York, dated January 22, 1987, which approved a site in Long Island City for use as a residential shelter for homeless men, the petitioners appeal from a judgment of the Supreme Court, Queens County (Durante, J.), dated April 21, 1987, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The record establishes that the respondents complied, both procedurally and substantively, with the provisions of the State Environmental Quality Review Act (ECL art 8), the regulations promulgated by the City of New York (Executive Order No. 91, Aug. 24, 1977, entitled City Environmental Quality Review) and the Uniform Land Use Review Procedure of the New York City Charter (NY City Charter § 197-c [hereinafter ULURP]). The respondents identified the relevant areas of environmental concern, took a "hard look” at them, and made a "reasoned elaboration” of the basis of their determination (see, Chinese Staff & Workers Assn. v City of New York, 68 NY2d 359; Matter of Schiff v Board of Estimate, 122 AD2d 57, lv denied 69 NY2d 604).
The petitioners’ contention that the ULURP procedures *466must be undertaken anew because the option contained in the original lease agreement expired prior to the Board of Estimate resolution is without merit (see, Starburst Realty Corp. v City of New York, 125 AD2d 148). Mollen, P. J., Thompson, Niehoff and Harwood, JJ., concur.